Appeal from an order of the Supreme Court at Special Term, entered October 10, 1972 in St. Lawrence County, which denied a motion to change the place of trial from St. Lawrence County to Suffolk County. This is a personal injury action arising out of a one-ear accident which occurred on January 4, 1969 in Suffolk County. Plaintiff and defendant’s decedent were occupants of the vehicle. Special Term denied defendant’s motion to change the place of trial from St. Lawrence County to Suffolk County pursuant to CPLR 510 (subd. 3). The record reveals that all witnesses familiar with the circumstances surrounding the accident, other than the plaintiff, are residents of Suffolk County. Defendant lists a total of four witnesses, a husband and wife who were riding in another vehicle, and two police officers who investigated the accident. The record further reveals that a ease requires some 32 months to be reached in Suffolk County and but six months in \St. Lawrence County. A motion such as this is addressed to the sound discretion of the court. The moving party has the burden of establishing that the convenience of witnesses and the ends of justice will be served by the change of venue. Mindful of the fact that we live in a mobile society, and a 32-month delay exists in Suffolk County, compared to only six months in St. Lawrence County, we cannot say that Special Term abused its discretion in denying defendant’s motion. Order affirmed, with costs. Greenblott, J. P., Cooke, Sweeney, Kane and Main, JJ., concur.